Judgment unanimously affirmed. Memorandum: The court did not err in admitting defendant’s custodial statements at the trial. Defendant placed in issue the voluntariness of his waiver by offering expert testimony of his alleged "epileptic furor” at the time of the commission of *798the crime and the effect this might have had on the quality of the waiver of his rights. The court properly instructed the jury to consider the statements only if they found them to be knowingly and intelligently made (CPL 710.70).
We have examined the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Wayne County Court, Stiles, J. — murder, second degree.) Present — Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.